I concur in the judgment. I have no doubt but that the defendant in this case could have been tried and convicted of murder under the information. In other words, if the trial court had held that the previous conviction for the crime of manslaughter was not an acquittal of the charge of murder, and had proceeded to try the defendant again upon the original charge, then in such a case the defendant would have been entitled to twenty peremptory challanges. But here the court, during the impanelment of the jury, directly held that the defendant was only on trial for the crime of manslaughter. It necessarily followed that he was only entitled to ten peremptory challenges. It therefore appears by the record itself that the defendant was only charged — that is, defendant was only on trial — for an offense not punishable by death or imprisonment for life.
For the foregoing reasons I concur in the judgment and order denying the motion for a new trial.